DETAILED ACTION
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2, 2021.
Applicant's election with traverse of the Group A embodiment in the reply is acknowledged.  The traversal is on the ground(s) that the requirement did not cite prior art references showing the features as being non-special, and that the groups possess the same technical features.  This is not found persuasive because 1) the citation of prior art is not a qualification when determining the scope of lack of unity within a national stage application, and 2) the requirement set forth specific examples where the lack of a special technical feature existed between the identified groups.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 26, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 fails to recite sufficient structural elements and the interconnection of the elements to positively position and define the “system” so that an integral structural apparatus is defined which is able to function as claimed.  In Claim 5, the phrases “the gearing”, “the gear wheel” and “the gear wheel sector” do not have a proper antecedent basis.  In Claim 13, the phrase “at least one second spring element” is unclear and confusing as presently set forth since no first spring element has been recited in the claimed dependency in order to establish a second spring element basis.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiberger et al., [US 2017/0089116].  Regarding Claim 1, the position is taken that a door and appliance are not positively claimed features in combination with the door hinge system.  Heiberger teaches of a door hinge system (10) capable of use with a pivoting door (30), the system comprises a stationary hinge part (such as a fixed bracket on a stationary chassis – [0043])) arrangeable in a chassis, a pivoting hinge 10part (22, 24) connectable to a door, a driving device (gear assembly, 34, 36) for driving the pivoting hinge part, at least 15one motor (32) coupleable to and decoupleable (via manual means for instance) from the pivoting hinge part, the driving device being automatically controllable, wherein the pivoting hinge part is manually pivotable when 20the motor is decoupled from the pivoting hinge part (as would be expected when a motor is decoupled).  As to Claim 2, 25the driving device includes a gearing (38, 40, 42 etc.,) interconnected between the motor and the pivoting hinge part.  As to Claim 3, 30the gearing includes a gear wheel (42) forming an end stage of the gearing.  As to Claim 4, the driving device includes a gear wheel sector (61) connected to the pivoting hinge part (via intervening components), wherein teeth of the gear wheel sector engage with teeth of the gear wheel of the gearing (figs. 1 & 3).  As to Claim 5, the system further including at least one coupling 10system (fig. 3) between the motor and the gearing, the coupling system being formed 15between the gear wheel sector and the pivoting hinge part (in as much as applicant depicts the claimed feature).  As to Claim 6, a rotation axis of the motor extends parallel to the pivoting axis of the pivoting axis of the pivoting hinge part.  As to Claim 7, the motor is stoppable when pivoting of the pivoting hinge part is blocked, wherein the pivoting hinge part 30is pivoted back in an opposite direction for a predefined distance or angle after stopping the motor (viewed as conventional mechanical functionality).  As to Claim 10, the driving device is controllable by a remote control (such as a remote electronic control unit).  
Claims 1, 2 6-7, 9-10 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al., [US 6,113,734].  Regarding Claim 1, the position is taken that a door and appliance are positively claimed features in combination with the door hinge system.  Woo teaches of a door hinge system (fig. 3) used with a pivoting door (31) of an oven appliance, the system comprises a stationary hinge part (25, 26) arranged on a chassis (fig. 3), a pivoting hinge 10part (32, 33) connected to the door, a driving device (gearing within gear reduction motor) for driving the pivoting hinge part, at least 15one motor (27) coupleable to and decoupleable (via manual means for instance) from the pivoting hinge part, the driving device being automatically controllable (via switches), wherein the pivoting hinge part is manually pivotable when 20the motor is decoupled from the pivoting hinge part (as would be expected when a motor is decoupled).  As to Claim 2, 25the driving device includes a gearing (implied within the gear reduction motor) interconnected between the motor and the pivoting hinge part.  As to Claim 6, a rotation axis of the motor extends parallel to the pivoting axis of the pivoting axis of the pivoting hinge part.  As to Claim 7, the motor is stoppable when pivoting of the pivoting hinge part is blocked, wherein the pivoting hinge part 30is pivoted back in an opposite direction for a predefined distance or angle after stopping the motor (viewed as conventional mechanical functionality).  As to Claim 9, the blocking of pivoting of the pivoting hinge part is detected by a sensor (via a limit switch).  As to Claim 10, the driving device is controllable by a remote control (29, 30).  As to Claim 15, the door hinge system is used with the door of the appliance (oven).  
Claims 1, 2 7-12 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,784,257.  Regarding Claim 1, the position is taken that a door and appliance are positively claimed features in combination with the door hinge system.  EP`257 teaches of a door hinge system (fig. 1a) used with a pivoting door (104), the system comprises a stationary hinge part (2) arrangeable in a chassis (101), a pivoting hinge 10part (3) connected to the door, a driving device (8) for driving the pivoting hinge part, at least 15one motor (stepping motor) coupleable to and decoupleable (via manual means for instance) from the pivoting hinge part, the driving device being automatically controllable, wherein the pivoting hinge part is manually pivotable when 20the motor is decoupled from the pivoting hinge part (as would be expected when a motor is decoupled).  As to Claim 2, 25the driving device includes a gearing (8a) interconnected between the motor and the pivoting hinge part.  As to Claim 7, the motor is stoppable when pivoting of the pivoting hinge part is blocked, wherein the pivoting hinge part 30is pivoted back in an opposite direction for a predefined distance or angle after stopping the motor (viewed as conventional mechanical functionality).  As to Claim 8, the blocking of pivoting of the pivoting hinge part is detected or detectable, if more voltage or power for the motor is required ([0014] – [0015]).  As to Claim 9, the blocking of pivoting of the pivoting hinge part is detected or detectable by a sensor ((10) includes a detection means).  As to Claim 10, the driving device is controllable by a remote control (remote control – [0021]).  As to Claim 11, the door hinge system comprises at least one spring element (6) for generating at least one force acting onto the pivoting hinge part which supports a manual opening and closing of the door.  As to Claim 12, the door hinge system comprises at least one first spring element (6) mediating a partially opened state of the door and keeping the door balanced within an 30outer opening angular range, wherein the outer opening angular range extends between the partially opened state and a completely opened state of the door (as is conventional in the art).  As to Claim 15, the door hinge system is used with the door of the appliance (oven). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,784,257 in view of EP 1,961,901.  EP`257 teaches applicant’s basic inventive claimed system as outlined {mapped} above, but does not show the inclusion of a second spring within the system.  As to this feature, EP`901 is cited as an evidence reference for the known use of a first spring element (16) for generating a force acting on a hinge part (4) and a second spring element (13) for keeping a door (3) closed against an oven (1) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional spring within the assembly of EP`257’s device in view of EP`901’s teaching because this arrangement would enhance the versatility of EP`257’s system since one spring would be used to provide a reaction force which opposes the opening of the door, while an additional spring would be used to provide door closing assist in order to define a door stable semi-open position.  As such, the dual use of springs would enhance the door operation of the oven as dependent upon and the needs and/or preferences of the end user.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various door hinge systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 25, 2021

/James O Hansen/Primary Examiner, Art Unit 3637